Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 objected to because of the following informalities:  It appears that “adhesively groove” is incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrow (US 2012/0111219).  Burrow (Fig 11) discloses a polymer nose comprising a generally cylindrical neck having a projectile aperture at a first end; a shoulder (24) comprising a shoulder top connected to the generally cylindrical neck opposite a shoulder bottom; a nose junction (see Figure below) positioned around the shoulder bottom; and a skirt connected circumferentially about the nose 15junction to extend away from the shoulder bottom, wherein the nose junction and the skirt are adapted to mate to the body coupling.


    PNG
    media_image1.png
    605
    767
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2011/0179965) in view of Burrow (US 2012/0111219).  Mason discloses

a polymer nose (14; p. [0034]) comprising a generally cylindrical neck having a projectile aperture at a first end; a shoulder comprising a shoulder top connected to the generally cylindrical neck opposite a shoulder bottom; a nose junction (at 40) positioned around the shoulder bottom; and a skirt (34) connected circumferentially about the nose 15junction to extend away from the shoulder bottom, wherein the nose junction and the skirt are adapted to mate to the body coupling.
	Mason does not show the primer insert and polymeric middle body as claimed.  Burrow (Fig 2) teaches a polymeric cartridge having a primer insert and middle body as claimed for the purpose of giving the polymer case a tough enough ridge and groove for the weapons extractor to grab and pull the case out the chamber of the gun (p. 0062).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the cartridge in Mason to have the primer insert and polymeric middle body as taught by Burrow.  The motivation (as taught by Burrow) would be to give the polymer case a tough enough ridge and groove for the weapons extractor to grab and pull the case out the chamber of the gun.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641